Exhibit 99.1 INTRICON CORPORATION Pro Forma Consolidated Condensed Balance Sheet (Unaudited) As of March 31, 2010 As Reported Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash $ $ $ Restricted cash  Accounts receivable, less allowance for doubtful accounts of $226,000  Inventories  Other current assets  Current assets of discontinued operations  Total current assets ) Machinery and equipment  Less: Accumulated depreciation  Net machinery and equipment  Goodwill  Investment in partnerships  Other assets of discontinued operations  Other assets, net  Total assets $ $ ) $ LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities: Checks written in excess of cash $  $ Current maturities of long-term debt  Accounts payable  Income taxes payable  Deferred gain  Partnership payable  Liabilities of discontinued operations  Other accrued liabilities Total current liabilities ) Long term debt, less current maturities  Other postretirement benefit obligations  Long term partnership payable  Deferred income taxes  Accrued pension liabilities  Deferred gain  Total liabilities ) Commitments and contingencies    Shareholders equity: Common shares, $1.00 par value per share; 20,000,000 shares authorized; 5,990,412 shares issued; 5,474,658 shares outstanding  Additional paid-in capital  Retained deficit ) ) Accumulated other comprehensive loss )  ) Less: 515,754 common shares held in treasury, at cost )  ) Total shareholders equity  Total liabilities and shareholders equity $ $ ) $ Pro forma adjustment reflects total cash proceeds of $850,000 based on a closing date of March 31, 2010. Pro forma adjustments reflect the removal of the assets and liabilities of the electronics business. Pro forma adjustment reflects the estimated one-time employee termination benefits retained by parent Company. Pro forma adjustment reflects the estimated $110,000 gain on the sale of the electronics business and the removal of operations of the electronics business.
